Citation Nr: 0422692	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-22 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable rating for residuals of a 
pulmonary embolism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1978 to October 1979.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal of a November 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  A Travel 
Board hearing was held before the undersigned in November 
2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  All pertinent mandates of the VCAA and implementing 
regulations regarding notice appear to be met.  

Regarding the "duty to assist", in November 2003 the 
veteran testified that she was recently (about three weeks 
previously) treated for the disability at issue at the 
Chicago Westside VA Medical Center (MC).  The most recent VA 
treatment records on file are dated in October 2002.  The 
veteran also stated that she had been treated at the Lakeside 
VA medical facility.  Thus, there are identified outstanding 
VA medical records which may include information critical to 
the instant appeal.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  The veteran also stated that she was afforded 
private treatment for breathing problems at St. Bernard and 
Holy Cross hospitals.  Records of such private treatment also 
may have bearing on the claim, and must be secured.  
The veteran asserts that her pulmonary embolism residuals are 
manifested by shortness of breath and chest pain.  At the 
November 2003 hearing, her representative argued that the VA 
examination afforded her in October 2002 was inadequate to 
ascertain the severity of the pulmonary embolism residuals.  

In light of the foregoing, the case is REMANDED for the 
following:

1.  The RO should obtain for the record 
the veteran's treatment records from the 
Chicago Westside VAMC from October 2002 
to the present.  Any treatment records 
from the Lakeside VA medical facility 
(not already in the file) should also be 
obtained.  (If such records do not exist, 
it should be so annotated in the claims 
file.) 

2.  The RO obtain records of the 
veteran's private treatment at St. 
Bernard and Holy Cross hospitals.  She 
should assist in the matter by providing 
the dates of treatment and record release 
forms.  In conjunction with this 
development she should be advised of the 
provisions of 38 C.F.R. § 3.158.  

3.  The veteran should then be afforded a 
VA cardio-pulmonary examination to 
ascertain the current severity of her 
service connected pulmonary embolism 
residuals.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination (the RO 
must ensure that the claims file is 
available for review), and any indicated 
tests or studies should be conducted.  
The examiner should elicit from the 
veteran her complaints, examine her, and 
then indicate whether the pulmonary 
embolism is symptomatic.  If so, the 
examiner should describe the nature of 
the symptoms and opine their severity 
(and frequency).  If the disability is 
not currently symptomatic but becomes 
periodically so, the examiner should 
identify the treatment records which 
reflect symptoms associated with 
pulmonary embolism residuals.  The 
examiner should comment regarding any 
current functional impairment due to the 
pulmonary embolism residuals, and should 
explain the rationale for all opinions 
given.

4.  After the development ordered above 
is completed, the RO should re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
veteran and her representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review, if otherwise in order.

The purpose of this remand is to assist the veteran in the 
development of her claim.  She has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


